EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Page 6 of the original specification, in paragraph [0016], 8th line therein, “20 …” has been deleted. In replacement paragraph [0034], 8th line therein, “via” has been rewritten as --using--. Page 15 of the original specification, in paragraph [0039], 21st line therein; in paragraph [0040], third line therein; in paragraph [0041], first line therein: “and 34” has been deleted, respectively at these instances. 
In the Claims:
In claim 1, line 4, “the” has been rewritten as --an--; line 5, “and electrical conductor;” has been deleted.
Claims 1, 3-8; 9-15; 16; 17 are allowable over the prior art of record.
Comments:
The above changes to the specification and claims have been made by informal examiners amendments to correct obvious formalities resulting from applicants’ response. Specifically, the changes made to paragraphs [0016], [0039], [0041] & [0042] merely remove redundant and thus unnecessary labeling from those descriptions and the change to paragraph [0034] merely incorporates a change that is analogous to a change made earlier in this paragraph. As for the changes to claim 1, such changes merely correct the wording resulting from incorporating into claim 1 subject matter from allowable claim 2 and associated with the “electric conductor” such as to avoid potential antecedent basis issues due to such incorporation, without affecting the scope of the claim.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A laminated body having a substrate with an electrical conductor thereon that associated with a functional layer--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee